DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/28/2020 has been entered.

Response to Arguments
Applicant's arguments filed 09/10/2020 and 10/28/2020 have been fully considered but they are not persuasive.
Applicant’s argument: see Remarks filed 09/10/2020, Applicant argued that Kakishima is silent regarding the extraction of downlink signal within a symbol duration.
Examiner’s response: after carefully reviewing the prior art Kakishima, Examiner found that Kakishima discloses UE receives the downlink signal within a symbol duration as disclosed in FIG. 7 and ¶ 0107]. Wherein the PDCCH and PDSCH i.e. downlink signal, is received within a symbol duration such as symbol #0-#13. Therefore, Kakishima discloses receiving a downlink signal within a symbol duration.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 4-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kakishima et al. US 2017/0257864 in view of Balachandran et al. US 2012/0071153.
Consider claim 1, Kakishima discloses A terminal (see FIG. 12) comprising: 
a receiver (see FIG. 12 and ¶ [0154], transmission/reception section 203) configured to receive a downlink signals within a symbol duration in a single carrier (see FIG. 7 and 12 and ¶ [0155], wherein the transmission/reception section 203 configured to receive downlink signals within a symbol duration i.e. symbol #0-#13, in a single carrier i.e. DL-SCFDMA signals); and  
5a processor (see FIG. 12-13, reception processing section 404) configured to extract the downlink signals (see FIG. 13 and ¶ [0162], wherein the reception processing section 404 decodes/extracts the received downlink signals i.e. DL-SCFDMA signals) within the symbol duration in a time domain (see FIG. 7 and ¶ [0107]).                                                                                                                                                                                                                                                                                                                                           .
However Kakishima does not explicitly disclose wherein the processor extracts the downlink signals based on a definition of a resource block group, and the resource block group comprising the at least one of a plurality of resources in the time domain and being associated with the terminal. Balachandran teaches wherein the processor extracts the downlink signals based on a definition of a resource block group (see FIG. 5 and ¶ [0035-0037], wherein the downlink signals are mapped into one resource block index within a symbol duration in a time domain based on the transmission grant i.e. definition of resource block group), the resource block group comprising the resources in the time domain and being associated with the terminal (see FIG. 5 and ¶ [0035], wherein the transmission grant comprises resources in the time domain and being associated with mobile station a1 and mobile station a2). Balachandran further discloses improving the performance of interference-limited networks (see ¶ [0018]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the invention of Kakishima, and to include wherein the processor extracts the downlink signals based on a definition of a resource block group, the resource block group comprising the resources in the time domain and being associated with the terminal, as taught by Balachandran for the purpose of improving the performance of interference-limited networks, as discussed by Balachandran (see ¶ [0018]).

Claim 7 is rejected on the same ground as for claim 1 because of similar scope.



Consider claim 4, Balachandran discloses wherein a predetermined number of resource block groups are associated with the user terminal (see ¶ [0034-0035]).

Consider claim 5, Balachandran discloses the resource block group associated with the terminal is mapped to a plurality of 292F17309-PCT symbols (see FIG. 4-5 and ¶ [0034-0035], wherein the resource block associated with specific mobile station is mapped to a plurality of slots).

Consider claim 6, Kakishima discloses wherein the downlink signals include at least one of a downlink control signal and a 5downlink data signal (see FIG. 5 and ¶ [0075], wherein the DL-SCFDMA includes a downlink control signal i.e. DL PUCCH, and a downlink data signal i.e. DL PUSCH), and identification information for a resource block group related to the downlink control signal is linked with identification information for a resource block group related to the downlink data signal (see ¶ [0076-0080]).


Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kakishima et al. US 2017/0257864 in view of Balachandran et al. US 2012/0071153 as applied to claim 1 above, and further in view of Dai et al. US 2015/0117354.

However Kakishima in view of Balachandran does not explicitly disclose wherein the resources belonging to the resource block group are discrete in a time domain. Dai teaches wherein the resources belonging to the resource block group are discrete in a time domain. (see FIG. 21 and ¶ [0179-0181]). Dai further discloses detecting resource waste of the UE caused by the downlink control information mapping mode (see ¶ [0015]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the invention of Kakishima in view of Balachandran, and to include wherein the resources belonging to the resource block group are discrete in a time domain, as taught by Dai for the purpose of detecting resource waste of the UE caused by the downlink control information mapping mode, as discussed by Dai (see ¶ [0015]).

 Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANICE N TIEU whose telephone number is (571)270-1888.  The examiner can normally be reached on Monday-Friday 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Ahn can be reached on (571) 272-3044.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JANICE N TIEU/Primary Examiner, Art Unit 2633